Exhibit 10.7

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of July 26, 2010, by
and among Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware
corporation (the “Company”), and Blue Ridge Consulting, LLC (“Subscriber”).

WHEREAS, the Company owes $75,000 to Subscriber in respect of consulting
services provided by Subscriber to Company (“Consulting Fees”).

WHEREAS, Company has agreed to sell to Subscriber, and Subscriber has agreed to
purchase from Company, the Purchased Stock (as defined below), on the terms and
subject to the conditions of this Agreement, in satisfaction of $60,000 of the
Consulting Fees.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

1.        (a)         Subscription.    In accordance with the terms and
conditions of this Agreement, the Subscriber subscribes for and agrees to
purchase 109,090 shares of the Company’s common stock (the “Purchased Stock”)
for $60,000 (“Subscription Price”). The Subscription Price shall be paid by
reducing, on a dollar-for-dollar basis, the amount of the Consulting Fees by the
Subscription Price. The Company and Subscriber acknowledge and agree that the
number of shares of Purchased Stock was determined by dividing (x) the
Subscription Price by (y) $0.55, which represents the consolidated closing bid
price of a share of the Company’s common stock on the date immediately preceding
the date of this Agreement.

(b)        Stock Certificates.    The Company shall deliver to Subscriber a
stock certificate issued in the name of the Subscriber evidencing the
Subscriber’s ownership of the Purchased Stock within seven (7) days following
the parties’ execution of this Agreement.

2.        Subscriber’s Representations and Warranties.    The Subscriber hereby
represents and warrants to and agrees with the Company that:

(a)        Information on Company.    The Subscriber has had access at the EDGAR
Website of the Securities and Exchange Commission to the Company’s Annual Report
on Form 10-K for the year ended April 30, 2010, and all periodic and current
reports filed with the Commission thereafter (hereinafter referred to as the
“Reports”). The Subscriber is familiar with and has had the opportunity to
review information regarding the Company, its business, operations, and its
financial condition, and considered all factors Subscriber deems material in
deciding on the advisability of investing in the Purchased Stock. Any questions
raised by the Subscriber or its representatives concerning the transactions
contemplated by this Agreement have been answered to the satisfaction of the
Subscriber and its representatives. The Subscriber can fend for itself, can bear
the economic risk of its investment and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Purchased Stock. No representations or warranties
have been made to the Subscriber by the Company or any agent, employee or
affiliate of the Company and in entering into this Agreement, the Subscriber is
not relying on any information, other than that which is contained in the
Reports and the results of any independent investigation by the Subscriber.

(b)        Information on Subscriber.    The Subscriber is, and will be at the
time of issuance of the Purchased Stock, an “accredited investor,” as such term
is defined in Regulation D promulgated by the Commission under the 1933 Act,
which is attached hereto as Attachment I, is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an



--------------------------------------------------------------------------------

informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber is not a broker-dealer under
Section 15 of the Exchange Act or an officer, director or affiliate of the
Company. The Subscriber has the authority and is duly and legally qualified to
purchase and own the Purchased Stock. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.

(c)        Purchase of Purchased Stock.    The Subscriber is acquiring the
Purchased Stock for its own account, and not as nominee, for investment only and
not with a view toward, or for resale in connection with, the public sale or any
distribution thereof. The Subscriber does not have any contract, undertaking,
agreement, understanding or arrangement, directly or indirectly, with any person
or entity to distribute, sell, transfer or pledge to such person or entity, or
anyone else, all or any part of the Purchased Stock, and the Subscriber has no
present plan to enter into any such contract, undertaking, agreement,
understanding or arrangement. The Subscriber further agrees to execute and
deliver any further investment certificates as counsel to the Company deems
necessary or advisable to comply with state or federal securities laws.

(d)         Compliance with Securities Act.    The Subscriber understands and
agrees that the Purchased Stock has not been and will not be registered under
the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based on the accuracy of the representations and warranties of the Subscriber
contained herein), and that such Purchased Stock may not be sold, assigned or
transferred and must be held indefinitely in the absence of (i) an effective
registration statement under the Act and applicable state securities laws with
respect thereto or (ii) or an exemption from such registration requirements is
available and the Subscriber furnishes to the Company an opinion of counsel of
recognized standing in form and substance to such effect. Further, Subscriber
understands and acknowledges that Quantum is not obligated to file and has no
present intention of filing with the SEC or with any state securities commission
any registration statement in respect of resales of the Purchased Stock.

(e)        Common Stock Legend.  The stock certificates for the Purchased Stock
shall bear the following or similar legend (in addition to such other
restrictive legends as are required or deemed advisable under any applicable law
or any other agreement to which the Company is a party):

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, AND
APPLICABLE STATE SECURITIES LAWS, COVERING ANY SUCH TRANSACTION INVOLVING SAID
SECURITIES OR (B) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.”

(f)        Communication of Offer.     The offer to sell the Purchased Stock was
directly communicated to the Subscriber by the Company. At no time was the
Subscriber presented with or solicited by any leaflet, advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television, radio or the internet, or any other form of
general advertising, or solicited or invited to attend a promotional meeting or
any seminar or meeting by any general solicitation or general advertising.

(i)        Authority; Enforceability.     If the Subscriber is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations

 

- 2 -



--------------------------------------------------------------------------------

hereunder. This Agreement and other agreements delivered together with this
Agreement or in connection herewith have been duly authorized, executed and
delivered by the Subscriber and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity; and Subscriber has full corporate power and authority necessary to
enter into this Agreement and such other agreements and to perform its
obligations hereunder, thereunder and under all other agreements entered into by
the Subscriber relating hereto and thereto.

(j)        No Governmental Review.      The Subscriber understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the Purchased Stock or
the fairness or suitability of the investment in the Purchased Stock nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchased Stock. The Subscriber understands that neither legal counsel to the
Company, the Placement Agent, nor its counsel has independently verified the
information concerning the Company included in the Memorandum or herein, all of
which has been prepared by the Company, nor has such legal counsel passed upon
the adequacy or accuracy of the Memorandum. No independent third party, such as
an investment banking firm, the Placement Agent, or other expert in evaluating
businesses or securities, has made an evaluation of the economic potential of
the Company.

(k)        Certain Trading Activities.      The Subscriber has not directly or
indirectly, nor has any person acting at the direction of the Subscriber,
engaged in any transactions in the securities of the Company (including, without
limitation, any short sales involving the Company’s securities) since the
earlier to occur of (i) the time the Subscriber was first contacted by the
Company or any other person regarding the investment in the Company and (ii) the
30 th day prior to the date of this Agreement. The Subscriber covenants that
neither it nor any Person acting at the direction of the Subscriber will engage
in any transactions in the securities of the Company (including short sales)
after the date hereof and prior to the date that the transactions contemplated
by this Agreement are publicly disclosed.

4.        Company Representations and Warranties.    The Company represents and
warrants to and agrees with the Subscriber that:

(a)        Due Incorporation.    The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to own its properties and to carry on its
business as disclosed in the Reports. The Company is duly qualified as a foreign
corporation to do business and is in good standing in California.

(b)        Outstanding Stock.    All issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and nonassessable.

(c)        Authority; Enforceability.    This Agreement and any other agreements
delivered together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements enforceable in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
The Company has full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform its obligations thereunder.

(d)        Consents.    No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Purchased Stock, other than the filing by the Company of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act, applicable Blue Sky filings, or

 

- 3 -



--------------------------------------------------------------------------------

otherwise as may be required by Nasdaq. The Transaction Documents and the
Company’s performance of its obligations thereunder have been approved by the
Company’s board of directors.

(e)        No Violation or Conflict.  Neither the issuance and sale of the
Purchased Stock nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will violate, conflict with, result in a breach of, or constitute
a default under (A) the certificate of incorporation or bylaws of the Company,
(B) to the Company’s knowledge, any decree, judgment, order, law, treaty or
regulation applicable to the Company of any court, governmental agency or body,
or arbitrator having jurisdiction over the Company, or (C) the terms of any
material bond, debenture, note or other evidence of indebtedness, agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party or by which it is bound, except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect on the Company. For purpose of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity) of which more than 50% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.

(f)        The Purchased Stock. The Purchased Stock upon issuance:

(i)          will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer, set forth herein,
under the 1933 Act and any applicable state securities laws;

(ii)         have been, or will be, duly and validly authorized, fully paid and
nonassessable;

(iii)        will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company;

(iv)        will not subject the holders thereof to personal liability by reason
of being such holders; and

(v)         will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act.

(g)        Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the “1934 Act”) and has a class of common shares registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.

(h)        No General Solicitation. Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Purchased Stock.

 

- 4 -



--------------------------------------------------------------------------------

5.        Securities Law Disclosures. The Company may in its sole discretion,
following the Closing Date, (i) issue a press release and/or file a Current
Report on Form 8-K with the Commission disclosing the transactions contemplated
hereby and (ii) make such other disclosures, filings and notices in the manner
and time required by the Commission, any state securities commission, any
national securities exchange or Nasdaq.

6.        Covenants of Subscriber Not to Short Stock. The Subscriber and its
affiliates and assigns agree not to make any short sale of, or grant any option
for the purchase of or enter into any hedging or similar transaction with the
same economic effect as a short sale, the Purchased Stock until one-hundred
eighty (180) days following the issuance of the Purchased Stock.

7.         Miscellaneous.

(a)        Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable overnight courier service with
charges prepaid, or (iv) transmitted by hand delivery, electronic mail, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by electronic mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), (b) the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (c) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur. The addresses for such communications
shall be: (i) if to the Company, to: Quantum Fuel Systems Technologies
Worldwide, Inc., 17872 Cartwright Road, Irvine, CA 92614, Attn: Chief Financial
Officer, telecopier: (949) 474-3086, and (ii) if to the Subscriber, to: Blue
Ridge Consulting, LLC, 50 Blue Ridge Drive, Simsbury, CT 06089, Attn: Gary
Brandt, telecopier: (860) 217-1704, and e-mail: gary.brandt@yahoo.com.

(b)        Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties. Neither the Company nor the Subscriber
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith. No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscriber.

(c)        Counterparts/Execution.    This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

(d)        Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of California or in the federal courts
located in the state of California. The parties and the individuals executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts. The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs. In the event that any provision
of this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision

 

- 5 -



--------------------------------------------------------------------------------

which may prove invalid or unenforceable under any law shall not affect the
validity or enforceability of any other provision of any agreement.

(e)        Specific Enforcement, Consent to Jurisdiction.  The Company and the
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.
Subject to Section 10(d) hereof, each of the Company, the Subscriber and any
signatory hereto in his personal capacity hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in California of such court, that the
suit, action or proceeding is brought in an inconvenient forum or that the venue
of the suit, action or proceeding is improper. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.

[Remainder of page intentionally left blank]

 

- 6 -



--------------------------------------------------------------------------------

The Company and Subscriber have entered into this Agreement on the date first
written above.

 

Quantum Fuel Systems Technologies     Worldwide, Inc.     Blue Ridge Consulting,
LLC By:/s/ W. Brian Olson                                        
                         By:Gary Brandt                                        
                    

      W. Brian Olson

   

       Gary Brandt

Its: Chief Financial Officer    

Its:  President and Chief Executive Officer

 

- 7 -



--------------------------------------------------------------------------------

ATTACHMENT 1

Rule 501. Definitions and Terms Used in Regulation D under the Act.

(CIRCLE THE APPLICABLE CATEGORY)

As used in Regulation D, the term “accredited investor” shall mean any person
who comes within any of the following categories, or who the issuer reasonably
believes comes within any of the following categories, at the time of the sale
of the securities to that person:

(1)        Any bank as defined in Section 3(a)(2) of the Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Act whether acting in its individual or fiduciary capacity; any broker dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934;
insurance company as defined in Section 2(13) of the Act; investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of Title I of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000; or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

(2)        Any private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

(3)        Any organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

(4)        Any director, executive officer, or general partner of the issuer of
the securities being offered or sold, or any director, executive officer, or
general partner of a general partner of that issuer;

(5)        Any natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;

(6)        Any natural person who had an individual income in excess of $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(7)        Any trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii); and

(8)        Any entity in which all of the equity owners are accredited
investors.

 

- 8 -